COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Fitzpatrick and Annunziata
Argued at Alexandria, Virginia


HENRY E. THOMAS, IV
                                           MEMORANDUM OPINION * BY
v.             Record No. 1619-95-4     JUDGE JERE M. H. WILLIS, JR.
                                             NOVEMBER 26, 1996
MARIAN M. THOMAS


             FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                           Donald H. Kent, Judge
               Robert B. Machen for appellant.

               David H. Fletcher (Martin A. Gannon; Gannon,
               Cottrell & Ward, P.C., on brief), for
               appellee.



        On appeal from a final decree granting his wife, Marian M.

Thomas, a divorce, Henry E. Thomas, IV contends that the trial

court erred (1) in granting the divorce on the ground of cruelty,

(2) in sanctioning him for his failure to comply with discovery

orders, (3) in awarding pendente lite and permanent spousal

support to Ms. Thomas, (4) in determining the equitable

distribution award, and (5) in awarding Ms. Thomas attorney's

fees.       We find no error and affirm the judgment of the trial

court.

        Mr. and Ms. Thomas were married on December 20, 1964.       They

have two sons, both of whom are emancipated.      Presently, Mr.

Thomas is unemployed and Ms. Thomas is employed by the Society

for the Prevention of Blindness.      Throughout the marriage, Mr.
        *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Thomas kept his money separate, paying only the mortgage, real

estate taxes, insurance, and utilities for the marital residence.

Ms. Thomas paid all other expenses.     During the marriage, Mr.

Thomas failed on numerous occasions to pay the expenses that he

had accepted as his responsibility.     In addition to her monetary

contributions to the marriage, Ms. Thomas cared for the parties'

children, maintained their home, including repairs and

renovations, and supported her husband's career by entertaining

his colleagues.
     In November, 1993, Mr. Thomas left the marital home and

never returned.   During the preceding ten years, the parties had

but one occasion of physical relationship.    On that occasion, Mr.

Thomas told his wife that he fantasized about being homosexual

and that she was the only one who could "save" him.    She later

found a register from a bed and breakfast establishment that

caters to homosexuals, revealing that husband had spent a weekend

there with another man.   She also found correspondence that he

had received through a homosexual pen pal club, along with

homosexual pornographic videos and paraphernalia.

     On November 19, 1993, Ms. Thomas sued for divorce on grounds

of cruelty and constructive desertion, alleging particularly Mr.

Thomas' homosexuality.    In his answer and in response to requests

for admissions, Mr. Thomas admitted under oath his homosexuality.

On February 9, 1994, the parties entered into a consent order

and agreed that Ms. Thomas would have exclusive use and




                                - 2 -
possession of the marital home and that neither party would

dissipate the marital estate.

     At a February 16, 1994 pendente lite hearing, Ms. Thomas was

awarded $800 per month spousal support and a $3,200 lump sum

spousal support award to meet her personal needs.   Mr. Thomas

made no payment and on July 27, 1994, the trial court held him in

civil contempt and entered judgment against him for the

arrearage.
     Prior to the final hearing on February 21, 1995, the trial

court sanctioned Mr. Thomas in accordance with Rule 4:12 for

failing to comply with discovery orders and failing to file

property lists.   As a result of these sanctions, he was precluded

from claiming any personal property located in the marital

residence and from introducing in support of his claims any

documents not already produced.

     On February 24, 1995, Mr. Thomas notified the trial court

that he had filed for bankruptcy in Washington, D. C.   This

filing automatically stayed the divorce proceedings.    On March 2,

1995, the stay was lifted until completion of the divorce

proceedings.

     On June 26, 1995, the trial court entered a final decree

granting Ms. Thomas a divorce on the ground of cruelty.   The

decree awarded her (1) the jointly titled marital home, requiring

her to pay a monetary award to Mr. Thomas equal to thirty percent

of the property's equity, (2) one-half of Mr. Thomas's A. T.



                                - 3 -
Kearney Retirement Plan, (3) one-half of any pension he may

receive through the United States Government as a result of

military or civil service, (4) $800 per month in spousal support,

(5) $66,326.39 in attorney's fees, and (6) judgment for the

past-due pendente lite spousal support.    Items (5) and (6) were

offset against Mr. Thomas' thirty percent equity in the marital

residence.
                                  I.

                          GROUND FOR DIVORCE

     Mr. Thomas contends that the trial court erred in awarding

Ms. Thomas a divorce on the ground of cruelty.   He argues that

there was no evidence that his alleged homosexual activity

amounted to cruelty and that Ms. Thomas condoned his homosexual

behavior.    He also argues that Ms. Thomas did not specifically

plead his homosexuality as a ground of fault.

     "'Under familiar principles we view [the] evidence and all

reasonable inferences in the light most favorable to the

prevailing party below.    Where, as here, the court hears the

evidence ore tenus, its finding is entitled to great weight and
will not be disturbed on appeal unless plainly wrong or without

evidence to support it.'"    Pommerenke v. Pommerenke, 7 Va. App.
241, 244, 372 S.E.2d 630, 631 (1988) (citation omitted).

     The evidence established that Mr. Thomas admitted under oath

that he was homosexual, that he spent at least one weekend with

another man, that he received correspondence from homosexual men




                                - 4 -
through a homosexual pen pal club, and that he confessed his

homosexuality to his children and colleagues.   He assaulted Ms.

Thomas during a confrontation over his homosexual conduct.     The

trial court did not err in allowing Ms. Thomas to produce this

evidence because she specifically pleaded it in her bill of

complaint for divorce.   The trial court properly awarded Ms.

Thomas a divorce on the ground of cruelty.

     The trial court did not err in finding that Ms. Thomas had

not condoned her husband's homosexuality.    "Knowledge of the

misconduct is necessary before condonation may occur."      Hollis v.

Hollis, 16 Va. App. 74, 77, 427 S.E.2d 233, 235 (1993).     The

evidence showed that at the time the parties had sexual

relations, Ms. Thomas believed Mr. Thomas' homosexuality was a

fantasy.   When she discovered that it truly existed, she

terminated marital relations.
                                II.

                             DISCOVERY

     Mr. Thomas contends that the trial court erred in imposing

sanctions against him pursuant to Rule 4:12 for failing to comply

with the February 3, 1995 order requiring discovery and the

filing of property lists.   He argues that the February 3 order

was not entered until February 21, and that the court erred in

entering it on that date in violation of Rule 4:12(a), which

requires reasonable notice to all parties for entry of an order

compelling discovery.



                                - 5 -
     We find no error with the trial court's entry of the

February 3 discovery order on February 21.    Since February 14,

1994, when the first discovery order was entered, Mr. Thomas was

aware that he was required to comply with court-ordered discovery

requests.   He stated his intent to comply, but never did so.    His

attempt to produce documents on February 21 was evidence of his

knowledge that a discovery order was in existence and that

compliance with discovery orders was mandatory.   However, his

attempt to comply came too late.
     Mr. Thomas also contends that the court-ordered sanctions

were improper.   He argues that because the documents requested in

the discovery order were in Ms. Thomas' possession until seven

days prior to the equitable distribution hearing, the trial court

erred in sanctioning him for noncompliance.   He further argues

that the sanction precluding him from requesting any personal

property located in the marital residence prevented proper

equitable distribution of that property.

     Mr. Thomas' argument that the documents requested were in

Ms. Thomas' possession until just prior to the hearing lacks

merit.   On December 21, 1994, Mr. Thomas requested from Ms.

Thomas his personal papers located at their home.   She complied

with his request and made the papers available, but not until two

months later did he actually pick them up.    The documents

requested by Ms. Thomas were not among those papers.   On the

morning of the equitable distribution hearing, Mr. Thomas




                               - 6 -
attempted to produce some of the requested documents.     Because he

failed to comply with discovery, the trial court properly entered

an order precluding him from producing in support of his claims

any documents not already produced.     Rule 4:12(b)(2)(B).

     We find no error in the trial court's precluding Mr. Thomas

from claiming any personal property located in the marital

residence.   On February 3, 1995, the court ordered the parties to

exchange personal property lists.      Ms. Thomas complied.   Because

Mr. Thomas had the opportunity to comply, but failed to, the

trial court properly precluded him from claiming any personal

property.
                               III.

                       EQUITABLE DISTRIBUTION

     "Fashioning an equitable distribution award lies within the

sound discretion of the trial judge and that award will not be

set aside unless it is plainly wrong or without evidence to

support it."   Srinivasan v. Srinivasan, 10 Va. App. 728, 732, 396
S.E.2d 675, 678 (1990).   We will not reverse an award, "[u]nless

it appears from the record that the chancellor has abused his

discretion, that he has not considered or has misapplied one of

the statutory mandates, or that the evidence fails to support the

finding of fact underlying his resolution of the conflict in the

equities. . . ."   Smoot v. Smoot, 233 Va. 435, 443, 357 S.E.2d
728, 732 (1987).

     Mr. Thomas contends that the trial court erred in failing to



                               - 7 -
distribute the parties' personal property equitably and in

failing to apply the statutory factors of Code § 20-107.3(E).    We

disagree.

     Mr. Thomas was entitled to no personal property located in

the marital residence because he failed to comply with the

court-ordered property list requirement and was sanctioned

accordingly.   Therefore, the trial court did not err by awarding

all personal property to Ms. Thomas.
     In making the equitable distribution award of the parties'

three marital assets, the marital residence, Mr. Thomas' A. T.

Kearney Retirement Plan, and his government pension for both

military and civil service, the trial court considered the

factors set forth in Code § 20-107.3(E) and applied them to the

facts.   A trial court when considering the statutory factors of

Code § 20-107.3(E) "is not required to quantify the weight given

to each, nor is it required to weigh each factor equally, though

its considerations must be supported by the evidence."   Marion v.
Marion, 11 Va. App. 659, 664, 401 S.E.2d 432, 436 (1991).

     The parties' single largest marital asset was the marital

residence valued at $520,000, subject to a $65,000 mortgage.    The

trial court found that Ms. Thomas made all the nonmonetary and

many of the monetary contributions to the marital residence.

While Mr. Thomas asserted that he assumed responsibility to pay

the mortgage, real estate taxes, utilities and insurance, he

lapsed in those duties on several occasions and paid nothing




                               - 8 -
since September, 1994.   Ms. Thomas saved the home from

foreclosure and maintained it for the family.   The trial court

stated expressly that it considered the statutory factors in

making the equitable distribution award.    Mr. Thomas has not

demonstrated that the trial court's findings of fact underlying

its equitable distribution decision were clearly erroneous or an

abuse of discretion.   Therefore, we find that the evidence

supports the trial court's award of seventy percent of the equity

of the marital residence to Ms. Thomas and thirty percent thereof

to Mr. Thomas, and its requirement that he transfer his interest

to Ms. Thomas upon receipt of his portion of the equity.
                                IV.

                          SPOUSAL SUPPORT

     Mr. Thomas contends that the trial court erred (1) in

awarding Ms. Thomas $800 a month and a $3,200 lump sum payment of

pendente lite spousal support, (2) in failing to consider the

factors of Code § 20-107.1 in making the pendente lite award, and

(3) in holding him in civil contempt for failing to pay.   He

argues that because he was unemployed and suffered from a mental

illness, he was unable to pay the pendente lite support and
should not have been held in contempt.   We disagree.

     Code § 20-103 states in pertinent part:
          A.   In suits for divorce . . . the court
          having jurisdiction of the matter may, at any
          time pending a suit pursuant to this chapter,
          in the discretion of such court, make any
          order that may be proper (i) to compel a
          spouse to pay any sums necessary for the
          maintenance and support of the petitioning



                               - 9 -
           spouse . . . (ii) to enable such spouse to
           carry on the suit . . . .


See Kleinfield v. Veruki, 7 Va. App. 183, 190, 372 S.E.2d 407,

411 (1988).    We find no error in the trial court's award of

pendente lite spousal support to Ms. Thomas.    Her income was

insufficient to cover her living expenses and the mortgage and

real estate taxes on the marital residence.    She needed support.

Although Mr. Thomas was not then working, he had the ability to

work and the obligation to pay Ms. Thomas spousal support

pursuant to Code § 20-103.    See Weizenbaum v. Weizenbaum, 12 Va.

App. 899, 904, 407 S.E.2d 37, 40 (1991).

     We find no error in the trial court's holding Mr. Thomas in

contempt for failing to pay the pendente lite spousal support.

"A trial court 'has the authority to hold [an] offending party in

contempt for acting in bad faith or for willful disobedience of

its order.'"    Alexander v. Alexander, 12 Va. App. 691, 696, 406
S.E.2d 666, 669 (1991) (citing Carswell v. Masterson, 224 Va.
329, 332, 295 S.E.2d 899, 901 (1982)).   The trial court found no

justification for Mr. Thomas not paying the pendente lite
support.   We cannot say that the trial court's finding that Mr.

Thomas willfully violated the order is plainly wrong or without

evidence to support it.   Therefore, the trial court did not err

in finding Mr. Thomas in civil contempt.

     Mr. Thomas next contends that the trial court abused its

discretion in awarding $800 per month spousal support to Ms.

Thomas without considering the factors in Code § 20-107.1.



                               - 10 -
Specifically, he argues that the trial court failed to consider

his current earning capacity, his mental and physical health, the

property interests of the parties, and the provisions made with

regard to the marital property under Code § 20-107.3.    We

disagree.

     "The determination whether a spouse is entitled to support,

and if so how much, is a matter within the discretion of the

court and will not be disturbed on appeal unless it is clear that

some injustice has been done."   Dukelow v. Dukelow, 2 Va. App.
21, 27, 341 S.E.2d 208, 211 (1986).    "In awarding spousal

support, the chancellor must consider the relative needs and

abilities of the parties.   He is guided by the nine factors that

are set forth in Code § 20-107.1."     Collier v. Collier, 2 Va.

App. 125, 129, 341 S.E.2d 827, 829 (1986).    "When the court does

not quantify or elaborate on what weight or consideration it has

given each factor, we must examine the record to determine if the

award is supported by evidence relevant to those factors."
Gibson v. Gibson, 5 Va. App. 426, 435, 364 S.E.2d 518, 523 (1988)

(citing Woolley v. Woolley, 3 Va. App. 337, 345, 349 S.E.2d 422,

426 (1986)).

     It is clear from the record that the trial court considered

the statutory factors before making the award of spousal support.

The trial court found that Mr. Thomas was capable of earning a

substantial income based on his salary history and that Ms.

Thomas needed support because she could not pay the mortgage,




                              - 11 -
insurance, and real estate taxes on the marital residence and her

living expenses.   A trial court's discretion to order support may

be based not only on actual earnings, but also on earning

capacity.   See Brooks v. Brooks, 201 Va. 731, 113 S.E.2d 872

(1960).   The trial court considered Mr. Thomas' testimony

regarding his alleged illness, the fact that he was not awarded

any personal property, and the fact he was awarded a thirty

percent equity in the marital residence.    The evidence

established that for Ms. Thomas to maintain the marital residence

and support herself, she needed spousal support.   The evidence

supported the finding that Mr. Thomas was not mentally ill and

was capable of working.
     We find no merit in Mr. Thomas' argument that the trial

court did not decide spousal support pursuant to Code § 20-107.1,

but rather relied on the pendente lite award.    The trial court

heard all the evidence and examined Ms. Thomas' monthly income

and expense statement before ruling that "$800 per month [spousal

support] is reasonable, based upon the needs of the complainant,

and the earning capacity of the defendant."   Therefore, we will

not disturb the spousal support award.
                                V.

                          ATTORNEY'S FEES

     "An award of attorney's fees is a matter submitted to the

trial court's sound discretion and is reviewable on appeal only

for an abuse of discretion."   Graves v. Graves, 4 Va. App. 326,




                               - 12 -
333, 357 S.E.2d 554, 558 (1987).   "[T]he key to a proper award of

counsel fees [is] to be reasonableness under all of the

circumstances . . . ."   McGinnis v. McGinnis, 1 Va. App. 272,

277, 338 S.E.2d 159, 162 (1985).

     The trial court specifically found the itemized list of Ms.

Thomas' attorney's fees to be reasonable and necessary.    Based on

Mr. Thomas' lack of cooperation with discovery, we cannot say the

award was unreasonable or that the trial court abused its

discretion in awarding Ms. Thomas $66,326.39 in attorney's fees.
     For the foregoing reasons, we affirm the judgment of the

trial court.

                                                          Affirmed.




                              - 13 -